Citation Nr: 0611960	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

1.  Entitlement to an effective date earlier than January 1, 
2003, for the award of additional disability compensation 
benefits for a dependent spouse (JA) and son (ML).

2.  Entitlement to additional disability compensation 
benefits for the veteran's two sons (AM and MB), as 
dependents.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which awarded 
additional disability compensation for a dependent spouse 
(JA) and son (ML), effective January 1, 2003, and which 
denied an additional allowance for the veteran's two older 
sons (AM and MB) who were both over the age of 23.  

The veteran appeals for an earlier effective date for the 
award of additional disability compensation benefits for a 
dependent spouse (JA) and son (ML), and for additional 
disability compensation benefits for his two older sons (AM 
and MB), as dependents.  The Board notes that a specific 
claim for recognition of the veteran's former spouse (CJ) as 
the veteran's dependent for VA benefit purposes was neither 
made by the veteran nor adjudicated by the RO, so that issue 
is not addressed in this decision.  
.

FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation as follows:  a 50 percent rating was in effect 
from October 17, 1970 through October 1971, and a 30 percent 
disability rating has been in effect ever since November 
1971.

2.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

3.  At the time of the change in law, the RO was required to 
notify the veteran of the change; however, there is no 
evidence that such notification was provided.

4.  In October 1978, the veteran's file contained information 
showing that he was married and had two sons (AM and MB).

5.  The RO notified the veteran of his potential eligibility 
for dependent's benefits by letter in November 2002, 
subsequent to his filing a claim for entitlement to service 
connection for a skin disability.  

6.  The veteran completed a form with information about his 
dependents, which was received by the RO in December 2002, 
and on the form he indicated the following:  he divorced his 
first wife (CJ) and married his current wife (JA), with both 
events occurring in July 1979; and he had three sons (AM, MB, 
and ML) who were born in 1970, 1974, and 1981, respectively.


CONCLUSIONS OF LAW

1.  The assignment of an effective date of July [redacted], 1979, for 
additional compensation benefits for a dependent spouse (JA) 
is warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) (2005).

2.  The assignment of an effective date of October [redacted], 1981, 
for additional compensation benefits for a dependent son (ML) 
is warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) (2005).

3.  Recognition of the veteran's older sons (AM and MB) as 
the veteran's dependent children for VA benefit purposes is 
warranted during the time period between October 1, 1978 and 
the dates of their 18th birthdays, or the points in time 
prior to their 23rd birthdays when they completed education 
at an approved educational institution.  38 U.S.C.A. §§ 
101(4), 1115, 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.114 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO has not provided full notice to the veteran, or 
performed additional development, regarding his claim for 
additional disability compensation on account of his 
dependents, both past and present.  In any case, it appears 
that the essential facts by which the appeal must be decided 
are not in dispute.  The matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Because 
the VCAA has no effect on claims when the question is limited 
to a matter of law, including statutory interpretation, the 
Board need not determine if VA met the duty to assist and 
duty to notify requirements of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required.

In any case, the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Background

In October 1970, the veteran was separated from military 
service, and in that same month he applied for VA disability 
compensation benefits.  At that time, he indicated that he 
was married (to CJ) and had one son (AM), who was born in 
1970.  

In a November 1970 rating decision, the RO granted service 
connection for shell fragment wounds of the left leg and 
right foot, with a combined, pre-stabilization rating of 50 
percent, effective in October 1970.  In a November 1970 award 
letter, the RO notified the veteran of his eligibility for 
additional compensation for a wife or dependent children, and 
stated that he must submit copies of marriage and birth 
certificates within one year of the date of the letter.  

In an August 1971 rating decision, the RO re-evaluated the 
veteran's service-connected disabilities and determined that 
a reduction of the pre-stabilization rating was in order.  
The RO assigned a 10 percent rating each for shell fragment 
wounds of the left medial lower leg, right knee, and right 
foot, and granted service connection and a noncompensable 
rating for a skin disease of the left hand.  The combined 
rating was 30 percent, effective November 1, 1971.  By letter 
in August 1971, the RO notified the veteran of the rating 
reduction and provided him opportunity to submit evidence to 
show that the reduction should not be made.  He did not 
respond, but in November 1971, he submitted copies of 
marriage and birth certificates, showing that he had a spouse 
(CJ) and son (AM).  The RO then issued the veteran a letter 
in November 1971, informing him that for the period that he 
had been assigned a 50 percent disability rating, his 
compensation was increased to include his wife and child.  

In August 1974, during which time he was receiving 
educational assistance benefits, the veteran notified the RO 
by telephone of an additional dependent, a son born the 
previous month.  In an August 1974 letter, the RO requested 
that the veteran complete a form (VA Form 21-686c), in 
reference to his dependents.  In October 1974, the veteran 
submitted the requested form, indicating that he was married 
(to CJ) and had two sons, born in 1970 and 1974.  In a June 
1977 letter, the RO reminded the veteran, in relation to his 
receipt of educational allowance, to report any change in the 
number of his dependents so that it may make appropriate 
adjustments to his educational benefits award.  

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

Documentation in the record dated in the mid-1980s consists 
of paperwork regarding an indebtedness on a guaranteed or 
insured VA loan and bankruptcy proceedings of the veteran.  
Additionally, the record contains VA-generated paperwork 
dated in the mid-1980s and 1990s, relevant to the veteran's 
disability benefit payments and direct deposit transactions.  
This paperwork does not indicate whether or not the veteran 
had dependents, whether he was notified of Public Law 95-479 
providing additional compensation for dependents of any 
veteran with service-connected disabilities rated not less 
than 30 percent, or that he was even aware of his eligibility 
to receive benefits for any dependents.

In September 1997, the veteran filed an application for 
vocational rehabilitation benefits.  On the form (VA Form 28-
1900), he indicated that his dependents consisted of a spouse 
and one child.  In connection with his claim for such 
benefits under Chapter 31, Title 38, United States Code, the 
veteran's vocational rehabilitation file shows that he 
underwent an initial evaluation, at which time he reported 
that he was married (to JA), had a dependent teenage son 
(ML), and had two adult sons (AM and ME) from a prior 
marriage.  

In November 2001, the veteran electronically filed a claim of 
entitlement to service connection for a skin disability.  In 
his application, he indicated that he was married (to JA) and 
had a dependent son (ML) born in 1981.  In a November 2002 
letter, the RO sent the veteran a letter notifying him about 
his rights in the VA claims process, in relation to his skin 
claim.  In that letter, the RO stated that the veteran's 
dependency information was incomplete and requested that he 
furnish additional information (namely a divorce decree for 
his past marriage) before it could pay him additional 
benefits for his dependents.  

In December 2002, the veteran submitted the following 
paperwork:  VA Form 21-686c, showing the status of his 
dependents; a copy of a decree of divorce from CJ dated in 
July 1979, a copy of a certificate of marriage to JA dated in 
July 1979, a statement claiming compensation for his 
dependents, and a request for approval of school attendance 
for his youngest son.  The status of dependents form 
indicated that he had three sons, AM, ME, and ML, who were 
born in 1970, 1974, and 1981, respectively.  In an attached 
statement, the veteran requested dependent compensation.  He 
specifically requested retroactive compensation on account of 
his three children.  He stated that in the RO's November 2002 
letter, he was first made aware of additional benefits due 
him for his dependent children over the past 30 years.  

In a December 2002 letter, the RO notified the veteran of an 
award of additional benefits for his spouse (JA) and son (ML) 
who was attending college, effective January 1, 2003.  The RO 
also denied retroactive compensation for his other two sons, 
as dependents, because they had already reached the age of 23 
and thus were older than the statutorily-defined age to be 
considered the veteran's dependents for the purposes of 
paying additional VA benefits.  

In a January 2003 letter, the veteran expressed his 
disagreement with the RO's decision, claiming that he had 
been receiving disability compensation over his sons' 
lifetimes and never knew that he was eligible for benefits on 
behalf of his dependent sons or spouse.  He recalled that 
when he had attended college under a VA benefit program, he 
had reported the status of his dependents to the VA at that 
time.  He asserted that VA's lack of communication about 
benefits due to him should be corrected by granting him back 
pay for his dependents.  

III.  Legal Criteria

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

The issue of whether the veteran is entitled to an earlier 
effective date for the award of a dependency allowance 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling.  Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  
Therefore, in this case, the date for the award of additional 
compensation for dependents cannot be earlier than October 1, 
1978, the effective date of the liberalizing legislation, 
Pub. L. 95-479. 38 U.S.C.A. § 5110(g).

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

IV.  Analysis

A.  Older Sons (AM and MB)

The Board observes that the veteran's 30 percent disability 
rating for the period of November 1, 1971 to October 1, 1978 
did not meet the minimum statutory requirement for additional 
compensation for dependents in effect prior to October 1, 
1978.  Payment of any benefits prior to October 1, 1978, 
pursuant to this claim, is explicitly precluded by 38 
U.S.C.A. § 5110(g).

The first claim shown to be received by VA relevant to 
disability compensation after the enactment of Pub. L. No. 
95-479 was received in November 2001, and in December 2002 
the veteran filed a claim for additional compensation for his 
dependents, including past due benefits for two adult sons.  
This date, December 2002, was well over a year after the 
effective date of the liberalizing legislation.  The RO 
accordingly assigned an effective date of January 1, 2003, 
for the award of dependency compensation for the veteran's 
spouse and youngest son, as that date represented the first 
day of the month following the date of the receipt of the 
veteran's claim in December 2002.  

Following the passage of Pub. L. No. 95-479, the VA 
promulgated a Circular setting forth procedures for VA ROs to 
follow.  DVB Circular 21-78-10 provided guidance for the 
implementation of Pub. L. No. 95-479, and stated that a 
preprinted computer letter would be sent as soon as possible 
(around mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
would advise veterans that the new law provided compensation 
on account of a dependent for veterans having a service-
connected disability of 30 percent or more, and that if a 
claim for those benefits and supporting evidence was received 
before October 1, 1979, then increased compensation for 
dependents would be effective from October 1, 1978.  
Otherwise, increased compensation would be available from the 
date of receipt of the claim and evidence.  The reverse side 
of the letter was to contain a form to complete and return to 
the RO to apply for these benefits.

The claims file does not contain a copy of such a letter 
issued pursuant to DVB Circular 21-78-10, although the 
veteran had been awarded a 30 percent disability rating and 
was receiving monthly compensation payments at the time.  
Furthermore, because the veteran had already received 
additional compensation on account of a dependent spouse and 
son for the period of October 1970 to November 1, 1971 when 
he was rated as 50 percent disabling, and because the veteran 
had reported in August 1974 the recent birth of his second 
son and subsequently submitted a VA form declaring his 
dependents in October 1974, the RO was reasonably on notice 
of his potential eligibility for such additional benefits 
based upon his two dependent sons (AM and ME) in 1978.  There 
is no other indication in the claims file, such as a notation 
or computer code reflecting that the letter required by the 
circular had been sent or that any action at all was taken 
regarding the veteran's compensation benefits during 1978 or 
1979.

To resolve situations such as this one, the United States 
Court of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
the Court in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  Once the presumption of regularity has been 
rebutted by clear evidence, however, the burden of proof 
shifts to the VA to show that the administrative procedure 
was actually complied with.

The Court has also construed that the VA may have had a 
substantive duty to notify veterans, such as the veteran in 
this case, who were in receipt of VA compensation at a level 
between 30 percent and 49 percent, of the change in the law 
and the potential effect of the new law upon their benefit 
payments.  Gold v. Brown, 7 Vet. App. 315, 319 (1995).  In 
another case, the Court held that VA's failure to provide a 
similar notice required by a VA circular amounted to 
administrative error.  Blount v. West, 11 Vet. App. 34 
(1998).

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran in fact did not receive the notice informing him of 
the 1978 change in the law, AND clear evidence must show that 
VA did not provide such notice.  The veteran has provided his 
own statements to the effect that he did not receive notice.  
The Board finds that, in the aggregate, there is clear 
evidence sufficient to rebut the presumption of regularity in 
this case, and this evidence consists of the following:  the 
absence of any indication in the claims file that the RO took 
any action at all pertaining to the veteran's compensation 
benefits during the relevant time frame; the evidence that 
the veteran himself did not contact the RO during the 
relevant time frame in regard to his disability compensation 
rate (there was only correspondence in regard to an unrelated 
VA indebtedness, a personal bankruptcy proceeding, direct 
deposit transactional instructions, and an application for 
vocational rehabilitation benefits); the evidence that the 
veteran had a history of timely notifying VA of the status of 
his dependents both upon request and without any prompting on 
the part of VA; and the absolute silence on the part of the 
RO in connection with this appeal to even address the 1978 
DVB Circular advising eligible veterans, such as the veteran 
in this case, of the new law to provide compensation on 
account of a dependent.  

The Board distinguishes the facts of this case from those in 
Gold, where the record on appeal contained VA documentation 
showing that the RO had discharged its duty by sending such a 
letter to the appellant, although the exact text of the 
letter was not available for review.  In this case, by 
contrast, there is no evidence that any letter was mailed by 
the RO.  In view of the foregoing, it is the opinion of the 
Board that the failure of the RO to properly notify the 
veteran of the change in the law in accordance with the 
directions set forth in the VA Circular constituted 
administrative error.

In crafting a remedy for VA's administrative error in this 
matter, the Board looks to the information which was of 
record and thus "known" to the VA in 1978, when the law was 
changed to allow for payment of dependency benefits.  At that 
time, the veteran's claims file contained evidence, to 
include a copy of his older son's birth certificate, showing 
that he had two sons as dependents.  Thus, the VA was aware 
that the veteran, as a recipient of VA compensation at a 30 
percent rate, and as a father of two, fit into the category 
of recipients who were to be provided with a notice as 
defined by the VA Circular.  Thus, based on the knowledge the 
VA actually had of the veteran, he should have received a 
written notice if RO personnel had conscientiously followed 
the instructions set forth in the Circular.

Because the VA had actual notice of the veteran's eligibility 
for dependency benefits on behalf of his two older sons (AM 
and ME), but because the administrative error in failing to 
provide notice of such eligibility to the veteran precluded 
him from requesting such benefits, dependency benefits are 
granted for the veteran's two older sons (AM and ME) during 
the time period when they were considered to be the veteran's 
dependents under VA law.  This time frame is calculated as 
from October 1, 1978 until the dates of their 18th birthdays 
or the points in time prior to their 23rd birthdays when they 
completed education at an approved educational institution.  
See 38 C.F.R. § 3.57.  Upon return of the veteran's claims 
file to the RO, the RO will need to inform him of the 
appropriate documentation he must provide to determine the 
date when his older sons ceased to be considered dependents 
under VA law.

B.  Current Spouse and Dependent Son (ML)

Because the VA had no notice of the existence of the 
veteran's younger son (ML) or current spouse at the time of 
the administrative error in 1978, for the reason that the 
former was not born until 1981 and the latter was not married 
to the veteran until July 1979, the above analysis does not 
altogether apply to the veteran's appeal regarding 
recognition of his spouse and younger son as his dependents.

According to the information in the claims file, the earliest 
point at which it is shown that the VA actually notified the 
veteran that he may have been entitled to VA benefits on 
account of his dependents was in November 2002, and as is 
consistent with his history of promptly furnishing evidence 
of his dependents when requested, he submitted VA Form 21-
686c in December 2002.  On that form, he indicated, among 
other things, that his youngest son (ML) was born on October 
[redacted], 1981 and that he was divorced in July 1979 but remarried 
on July [redacted], 1979.  He submitted a copy of his decree of 
divorce (from CJ) and a copy of his certificate of marriage 
to his current spouse (JA), with both events occurring in 
July 1979.  

As discussed in the section above, the failure of the RO to 
properly notify the veteran of the change in the law 
effective in October 1978, in accordance with the directions 
set forth in the VA Circular, constituted administrative 
error.  Such error in effect foreclosed the possibility of 
the veteran timely pursuing a claim for dependency benefits 
on behalf of his spouse from July 1979 and his youngest son 
from October 1981.  The Board finds that the appropriate 
remedy for VA's administrative error in this matter is to 
allow the retroactive payment of VA benefits, prior to the 
currently established effective date of January 1, 2003.  
Accordingly, an earlier effective date of July [redacted], 1979 for 
the award of additional benefits for the veteran's spouse is 
granted.  Further, an earlier effective date of October [redacted], 
1981 for the award of additional benefits for the veteran's 
son (ML), as his dependent, is granted.  

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of July 29, 1979, for the award of 
additional compensation benefits for a spouse (JA) is 
granted.

An effective date of October [redacted], 1981, for the award of 
additional compensation benefits for a dependent son (ML) is 
granted.

As the veteran's older sons (AM and MB) are recognized as the 
veteran's dependent children for VA benefit purposes during 
the time period between October 1, 1978 and the dates of 
their 18th birthdays or the points in time prior to their 
23rd birthdays when they completed education at an approved 
educational institution, the appeal is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


